DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements filed September 13, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Specification
1. 	The disclosure is objected to because of the following informalities:

	A.	Page 6, line 7, “cell can 430” should read “cell can 425”.
	B.	Page 6, line 10, “cell can 430” should read “cell can 425”.



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (US 20100216001 A1)) hereinafter Byun.

	Regarding claim 15, Byun discloses a cylindrical battery cell (The battery may be a cylindrical rechargeable battery having a wound electrode assembly. [0027]), comprising: a cell can (The rechargeable battery may further include a case receiving the electrode assembly and the current collector plate, and a cap assembly sealing the case [0012]);
and a jelly roll ([0005, 0011]) area of anode electrode foil, separator foil, and cathode electrode foil (The electrode assembly 10 may be formed by winding or laminating a thin plate- or film-type first electrode plate 11, separator 13 and second electrode plate 12. Here, the first electrode plate 11 and the second electrode plate 12 may serve as a positive electrode and a negative electrode, respectively. [0058]) arranged in a middle section of the cell can ([FIG. 2]), 
one of the electrode foils comprises a plurality of parts that extend out of the jelly roll area are bent towards a center axis of the cylindrical battery cell, ([FIG. 2])

and are thermally and electrically connected to a first end of the cell can (The second electrode uncoated portion 12c may be formed at a lower side of the second electrode current collector 12a and may serve as a current flow channel between the second electrode plate 12 and the outside [0062,0068], [FIG. 2]), 
the plurality of parts comprise a first part that is bent at a first radial distance from the center axis (R1), and a second part that is bent at a second radial distance from the center axis (R2) ([FIG. 2]).

    PNG
    media_image1.png
    734
    550
    media_image1.png
    Greyscale

(Byun, FIG. 2 modified)




	Regarding claim 16, Byun discloses the anode foil (12c) that extend out of the jelly roll area into a lower section of the cell can (second electrode uncoated portion 12c may be structured to protrude outward, respectively, from lower ends of the electrode assembly 10 [0065]), 
and wherein the first end of the cell can corresponds to a bottom of the cell can (electrode plate 12 may contact the bottom plate 40b of the case 40 [0078], [FIG. 2]).

	Regarding claim 17, Byun discloses the anode foil comprises copper (The second electrode current collector 12a may be formed in a foil shape and may include, e.g., a nickel or copper (Cu) material [0062]), 
and wherein the cathode foil comprises aluminum (The first electrode current collector 11a may be formed in a foil shape and may include, e.g., an aluminum (Al) material.[0060]).
	
	Regarding claim 18, Byun discloses the plurality of parts ([11c, FIG, 2]) comprise sections of the cathode foil ([11, FIG. 2])
wherein the cathode foils that extend out of the jelly roll area into a top section of the cell can, and wherein the first end of the cell can corresponds to a top of the cell can. (the first electrode uncoated portion 11c may be structured to protrude outward, respectively, from upper ends of the electrode assembly 10 [0065], [FIG. 2]).

	Regarding claim 19, Byun discloses the first radial distance (R1 [FIG. 2]) is larger than the second radial distance (R2 [FIG. 2]), and wherein the first part directly contacts the first end of the cell can (the second electrode plate 12 may contact the bottom plate 40b of the case 40 [0078], [FIG. 2]).

	Regarding claim 24, Byun discloses the first and second parts are flattened in a direction perpendicular to the center axis of the cylindrical battery cell ([FIG. 2]). Where FIG. 2 illustrates the electrode 12c, flatten in a direction perpendicular to the center axis.
	
	Regarding claim 25, Byun discloses the first radial distance corresponds to a first spiral layer of the jelly roll (battery may be a cylindrical rechargeable battery having a wound electrode assembly [0027]) area along a radial direction (R1 [FIG. 2]) and the second radial distance corresponds to a second spiral layer of the jelly roll area along the radial direction (R2 [FIG. 2]).

	Regarding claim 26, Byun discloses the plurality of parts (array state of the first electrode uncoated portion 11c [0084]) comprise a respective part that is bent towards the center axis of the cylindrical battery cell (11c) from each respective spiral layer of the jelly roll area along the radial direction (The electrode assembly 10 may be formed by winding or laminating a thin plate- or film-type first electrode plate 11, separator 13 and second electrode plate 12. Here, the first electrode plate 11 and the second electrode plate 12 may serve as a positive electrode and a negative electrode, respectively. [FIG. 2]).

27, Byun discloses the first part and the second part have different lengths (The second current collector plate 30 may be joined to the second electrode uncoated portion 12c through, e.g., laser welding, thus enabling a desirable reduction in length of the second electrode uncoated portion 12c extending downward from the electrode assembly 10 [0068]).

	Regarding claim 29, Byun discloses a cylindrical battery cell (The battery may be a cylindrical rechargeable battery having a wound electrode assembly. [0027]), comprising: a cell can (The rechargeable battery may further include a case receiving the electrode assembly and the current collector plate, and a cap assembly sealing the case [0012]);
and a jelly roll ([0005, 0011]) area of anode electrode foil, separator foil, and cathode electrode foil (The electrode assembly 10 may be formed by winding or laminating a thin plate- or film-type first electrode plate 11, separator 13 and second electrode plate 12. Here, the first electrode plate 11 and the second electrode plate 12 may serve as a positive electrode and a negative electrode, respectively. [0058]) arranged in a middle section of the cell can ([FIG. 2]), 
one of the electrode foils comprises a plurality of parts that extend out of the jellyroll area
and are thermally and electrically connected to a first end of the cell can (The second electrode uncoated portion 12c may be formed at a lower side of the second electrode current collector 12a and may serve as a current flow channel between the second electrode plate 12 and the outside [0062], [FIG. 2]), 

the plurality of parts comprise a first part in direct contact with the first end of the cell can at a first radial distance from a center axis (R1 [FIG. 2]), and a second part in direct contact with the first end of the cell can at a second radial distance from the center axis (R2 [FIG. 2])

    PNG
    media_image1.png
    734
    550
    media_image1.png
    Greyscale

(Byun, FIG. 2 modified)

30, Byun discloses the plurality of parts (array state of the first electrode uncoated portion 12c [0070 and 0084]) comprise sections of the anode foil (12c) that extend out of the jelly roll area into a lower section of the cell can (second electrode uncoated portion 12c may be structured to protrude outward, respectively, from lower ends of the electrode assembly 10 [0065]), 
and wherein the first end of the cell can corresponds to a bottom of the cell can (electrode plate 12 may contact the bottom plate 40b of the case 40 [0078], [FIG. 2]).

	Regarding claim 31, Byun discloses the anode foil comprises copper, and wherein the cathode foil comprises aluminum (the first electrode plate 11 may be formed as an Al foil, the second electrode plate 12 may be formed as a Cu foil [0064 and 0058]).

	Regarding claim 32, Byun discloses the plurality of parts ([11c, FIG, 2]) comprise sections of the cathode foil ([11, FIG. 2])
that extend out of the jellyroll area into a top section of the cell can, and wherein the first end of the cell can corresponds to a top of the cell can. (the first electrode uncoated portion 11c may be structured to protrude outward, respectively, from upper ends of the electrode assembly 10 [0065], [FIG. 2]).

	Regarding claim 33, Byun discloses the first and second parts are flattened in a direction perpendicular to the center axis of the cylindrical battery cell ([FIG. 2]). 

	Regarding claim 34, Byun discloses the first radial distance corresponds to a first spiral layer of the jelly roll (battery may be a cylindrical rechargeable battery having a wound electrode assembly [0027]) area along a radial direction (R1 [FIG. 2]) and the second radial distance corresponds to a second spiral layer of the jelly roll area along the radial direction (R2 [FIG. 2]).

	Regarding claim 35, Byun discloses the plurality of parts (array state of the first electrode uncoated portion 11c [0084]) comprise a respective part that is bent towards the center axis of the cylindrical battery cell (11c) from each respective spiral layer of the jelly roll area along the radial direction (The electrode assembly 10 may be formed by winding or laminating a thin plate- or film-type first electrode plate 11, separator 13 and second electrode plate 12. Here, the first electrode plate 11 and the second electrode plate 12 may serve as a positive electrode and a negative electrode, respectively. [FIG. 2]).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

	Claim 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 20100216001 A1)) hereinafter Byun in view of Brandner et al. (DE 10237293A1, Machine translation is used for the rejection below) hereinafter Brandner.

Regarding claim 20, Byun discloses cylindrical battery but is silent on the first part having a greater contact area. 
Brander discloses a cylindrical battery and further teaches the first part is in direct contact with the first end of the cell across a greater contact area than the second part. (the electrode arrester section according to the invention is provided in a cylindrical winding in which the electrode 1 preferably folded over in one direction and in particular towards the center of a cylindrical winding. [0020, FIG. 4a, 4b]). This provides a flat surface for more simplified connecting of the electrodes (This enables and simplifies the formation of a flat surface, which is treated by means of arc spraying in order to form a contact layer 2, [0021]). Where measured from the can side.
    PNG
    media_image2.png
    219
    421
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    342
    648
    media_image3.png
    Greyscale


(Brander, FIG. 4b modified)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the electrode folding technique of Brander to simplify the electrode connection process.

	Regarding claim 22, modified Byun discloses cylindrical battery but silent on the second part is at least partially stacked over the first part. Zama discloses a cylindrical battery and further teaches the second part is at least partially stacked over the first part (Where measure from the core side [FIG. 4a]).

    PNG
    media_image4.png
    280
    563
    media_image4.png
    Greyscale

(Brander, FIG. 4a modified)	
	 This provides a flat surface for more simplified connecting of the electrodes (This enables and simplifies the formation of a flat surface, which is treated by means of arc spraying in order to form a contact layer 2, [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the electrode folding technique of Brander to simplify the electrode connection process.

	Claims 21, is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 20100216001 A1)) hereinafter Byun in view of Brandner et al. (DE 10237293A1) hereinafter Brandner, as applied to claim 20 above, and in further view of Zama et al. (US 6,319,628 B1) hereinafter Zama.

Regarding Claim 21, modified Byun discloses a cylindrical battery but is silent on no part of the second part is in direct contact with the first end of the cell can. Zama discloses a cylindrical battery and further teaches no part of the second part is in direct contact with the first end of the cell can (Negative pole electrode terminals 205 are bent toward the center to the bottom of case 201 at the position where all electrode terminals 205 are disposed one on another [0005, FIG. 3])

    PNG
    media_image5.png
    814
    761
    media_image5.png
    Greyscale

(Zama, FIG. 3 modified)

	This orientation facilitates welding and simplifies manufacturing. (Electrode terminals 205 extending from the bottom of electrode element 202 are bent toward the center of electrode element 202, and electrode terminals 205 are abutted against the bottom of case 201 at the position where they are disposed one on another. In this state, a welding electrode is inserted into a through hole in the center of core 203 from the opening hole in the center of grommet 201 to perform resistance welding of negative 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the electrode folding technique of Zama to simply the electrode connection process using a single weld point.

	Claims 23, 27 and 36 is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US 20100216001 A1)) hereinafter Byun in further view of Zama et al. (US 6,319,628 B1) hereinafter Zama.

	Regarding Claim 23, modified Byun discloses a cylindrical battery but is silent on the second part is fully stacked over the first part. 
	Zama discloses a cylindrical battery and further teaches the second part is fully stacked over the first part (electrode terminals 205 disposed one on another [0020, FIG. 3]). Where FIG. 3 illustrates the second part being disposed one on another or fully stacked. 
	This orientation facilitates welding and simplifies manufacturing. (Electrode terminals 205 extending from the bottom of electrode element 202 are bent toward the center of electrode element 202, and electrode terminals 205 are abutted against the bottom of case 201 at the position where they are disposed one on another. In this state, a welding electrode is inserted into a through hole in the center of core 203 from the opening hole in the center of grommet 201 to perform resistance welding of negative 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the electrode folding technique of Zama to simply the electrode connection process using a single weld point.

	Regarding Claim 27, modified Byun discloses a cylindrical battery but is silent on the first part and the second part have the same length. 
	Zama discloses a cylindrical battery and further teaches the first part and the second part have the same length (as shown in FIG. 3). Providing for stacking the parts one on another.
	This orientation facilitates welding and simplifies manufacturing. (Electrode terminals 205 extending from the bottom of electrode element 202 are bent toward the center of electrode element 202, and electrode terminals 205 are abutted against the bottom of case 201 at the position where they are disposed one on another. In this state, a welding electrode is inserted into a through hole in the center of core 203 from the opening hole in the center of grommet 201 to perform resistance welding of negative pole electrode terminals 205 disposed one on another to the bottom of case 201 [0020], FIG. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the same Zama to simply the electrode connection process using a single weld point.

	Regarding Claim 36, modified Byun discloses a cylindrical battery but is silent on the first part and the second part have the same length. 
	Zama discloses a cylindrical battery and further teaches the first part and the second part have the same length (as shown in FIG. 3). Providing for stacking the parts one on another.
	This orientation facilitates welding and simplifies manufacturing. (Electrode terminals 205 extending from the bottom of electrode element 202 are bent toward the center of electrode element 202, and electrode terminals 205 are abutted against the bottom of case 201 at the position where they are disposed one on another. In this state, a welding electrode is inserted into a through hole in the center of core 203 from the opening hole in the center of grommet 201 to perform resistance welding of negative pole electrode terminals 205 disposed one on another to the bottom of case 201 [0020], FIG. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the same length of electrodes of Zama to simply the electrode connection process using a single weld point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727